Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 34-39 are free of the prior art. The closes prior art is that applied in previous office actions. The closest prior art for polynucleotides is that of DEBETS, et al.; “Bioorthogonal labelling of biomolecules: new functional handles and ligation methods”;
Org. Biomol. Chem.; Vol. 11, pps. 6439-6455 (2013), from Applicants IDS, inclusive of Ref. 92 and 93.  Click chemistries have been used in the synthesis of nucleic acids, but not used in the manner claimed. The prior art does not teach or suggest the use of the instant moieties of Z1 and L1 to nucleic acids, especially, polynucleotides.

Conclusion
Claims 34-39 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654